Judgment reversed and new trial granted, costs to abide the final award of costs. The situation between the brothers made admissible declarations of Morris Jackson to the witness Lawrence. While incompetent to prove a grant, such declarations of a prior owner are received to explain seizin, or to qualify possession, especially as between persons in joint or contiguous occupancy. (Van Dyck v. Van Beuren, 1 Johns. 345; Jackson v. Bard, 4 id. 230; Pitts v. Wilder, 1 N. Y. 525, 527; Chadwick v. Fonner, 69 id. 404.) Therefore the exception to the court’s ruling at folio 88 of the record was well taken. Jenks, P. J., Thomas, Mills, Rich and Putnam, JJ., concurred.